      Case 3:17-md-02801-JD Document 1163 Filed 02/24/20 Page 1 of 8



     Charles F. Rule (admitted pro hac vice)   Roberto Finzi (admitted pro hac vice)
1    Joseph J. Bial (admitted pro hac vice)    Farrah R. Berse (admitted pro hac vice)
     Eric R. Sega (admitted pro hac vice)      Johan E. Tatoy (admitted pro hac vice)
2    PAUL, WEISS, RIFKIND, WHARTON &           PAUL, WEISS, RIFKIND, WHARTON &
     GARRISON LLP                              GARRISON LLP
3    2001 K Street, NW                         1285 Avenue of the Americas
     Washington, DC 20006                      New York, NY 10019
4    Telephone: (202) 223-7300                 Telephone: (212) 373-3000
     Facsimile: (202) 223-7420                 Facsimile: (212) 757-3990
5    rrule@paulweiss.com                       rfinzi@paulweiss.com
     jbial@paulweiss.com                       fberse@paulweiss.com
6    esega@paulweiss.com                       jtatoy@paulweiss.com
7    Steven Kaufhold (SBN 157195)              Counsel for Defendant Nippon Chemi-Con
     KAUFHOLD GASKIN LLP                       Corp.
8    388 Market Street, Suite 1300
     San Francisco, CA 94111
9    Telephone: (415) 445-4621
     Facsimile: (415) 874-1071
10   skaufhold@kaufholdgaskin.com
11

12                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
13                                  SAN FRANCISCO DIVISION
14

15   IN RE CAPACITORS ANTITRUST                   DEFENDANT NCC’S MOTION TO (I)
16   LITIGATION                                   ALLOW UCHIYAMA TO TESTIFY
                                                  SUBSTANTIVELY AND (II) PRECLUDE
17   All Direct Purchaser Actions,                EVIDENCE OF HIS PRIOR
     Case No. 3:14-cv-03264-JD                    INVOCATION OF FIFTH
18                                                AMENDMENT RIGHTS
19                                                Master Docket No.: 3:17-md-2801-JD
20
                                                  Date to Be Set by the Court
21                                                Time to Be Set by the Court
                                                  Courtroom 11
22                                                Hon. James Donato
23
                                                  Case No.: 3:14-cv-3264-JD
24

25

26
27

28
                     NCC’S MOT. ALLOW SUBSTANTIVE TEST. FROM UCHIYAMA
                     & PRECLUDE EVID. OF HIS PRIOR 5TH AMEND. INVOCATION
                            Case Nos. 3:14-CV-3264-JD; 3:17-MD-2801-JD
      Case 3:17-md-02801-JD Document 1163 Filed 02/24/20 Page 2 of 8




1

2                                NOTICE OF MOTION AND MOTION
3           TO THE HONORABLE COURT, ALL PARTIES, AND ALL ATTORNEYS OF
4    RECORD:
5           PLEASE TAKE NOTICE that Defendant Nippon Chemi-Con Corporation (“NCC”)
6    (“Defendant”) moves the Court for an Order allowing Ikuo Uchiyama to testify substantively at
7    trial, and to preclude evidence that he had previously invoked his Fifth Amendment rights at an
8    earlier deposition, to be heard before the Honorable James Donato. This Motion is based on this
9    Notice of Motion, Rule 403 of the Federal Rules of Evidence, relevant caselaw, the papers and
10   pleadings on file in this matter and all related matters, and on the subsequent papers and
11   arguments that may be presented on this matter.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                    NCC’S MOT. ALLOW SUBSTANTIVE TEST. FROM UCHIYAMA
                    & PRECLUDE EVID. OF HIS PRIOR 5TH AMEND. INVOCATION
                           Case Nos. 3:14-CV-3264-JD; 3:17-MD-2801-JD - i
         Case 3:17-md-02801-JD Document 1163 Filed 02/24/20 Page 3 of 8




1                                            INTRODUCTION
2            Plaintiffs’1 actions demonstrate that their primary goal is to present evidence of
3    Ikuo Uchiyama’s Fifth Amendment invocation and to rely on adverse inferences to try their case,
4    rather than present the jury with real facts to consider. Approximately five weeks ago, Plaintiffs
5    noticed Mr. Uchiyama as a trial witness, included him on their witness list, and sent counsel a
6    trial subpoena for him to appear live. Once NCC informed Plaintiffs that Mr. Uchiyama was
7    willing to travel to the U.S. from Japan and answer their questions substantively at trial,
8    Plaintiffs attempted to revoke the subpoena and designated portions of his Fifth Amendment
9    deposition instead. Plaintiffs gamesmanship should not be permitted. To be clear, NCC has no
10   intention of calling Mr. Uchiyama as part of the defense case; but if Plaintiffs want to call him in
11   their case, they should not be allowed to play his Fifth Amendment deposition rather than
12   allowing him to come and answer their questions.
13           For the foregoing reasons, NCC respectfully requests that the Court order that either
14   Plaintiffs must call Mr. Uchiyama live and allow him to testify substantively, or forego the use of
15   his Fifth Amendment invocations.
16                                           BACKGROUND2
17           In August 2017, Ikuo Uchiyama, a long-time employee of NCC, was deposed. At the
18   time of the deposition, NCC was being investigated by the Department of Justice (“DOJ”).
19   Plaintiffs were informed in advance that, in light of the pending and likely imminent criminal
20   charges relating to the alleged conspiracy, Mr. Uchiyama—on advice of personal counsel—
21   would invoke his Fifth Amendment rights and refuse to provide substantive testimony at that
22   time. Berse Decl. ¶ 3. Plaintiffs nonetheless decided to proceed with the deposition. NCC
23   ultimately resolved the criminal charges against it by entering into a plea agreement, and NCC
24   1
       Plaintiffs for purposes of this Motion is the class of Direct Purchaser Plaintiffs (“DPPs”).
25   2
       “Ex. _” refers to the exhibits attached to the Declaration of Farrah R. Berse in Support of
     Defendant NCC’s Motion for an Order (I) Allowing Ikuo Uchiyama to Testify Substantively at
26   Trial and (II) Preclude Plaintiffs from Offering Evidence of Mr. Uchiyama’s Prior Invocation of
     Fifth Amendment Rights at An Earlier Deposition, dated February 24, 2020.
27

28
                     NCC’S MOT. ALLOW SUBSTANTIVE TEST. FROM UCHIYAMA
                     & PRECLUDE EVID. OF HIS PRIOR 5TH AMEND. INVOCATION
                            Case Nos. 3:14-CV-3264-JD; 3:17-MD-2801-JD - 1
      Case 3:17-md-02801-JD Document 1163 Filed 02/24/20 Page 4 of 8




1    was sentenced in October 2018. Berse Decl. ¶ 4. In that plea agreement, the DOJ represented
2    that it did “not contemplate the filing of any additional criminal charges against [NCC’s] current
3    or former officers or employees based on the charge in the Indictment.” Plea Agreement, United
4    States v. Nippon Chemi-Con Corp., No. 4:17-CR-00540-JD (N.D. Cal. May 31, 2018), ECF No.
5    54.
6           On January 17, 2020, DPPs sent Defendant trial subpoenas for various witnesses,
7    including Mr. Uchiyama. Ex. A. After receiving the subpoena for Mr. Uchiyama, NCC
8    approached Mr. Uchiyama and asked whether, in light of the changed circumstances (including
9    the resolution of the criminal case, DPPs’ intent to call him as a witness for trial, and DPPs’
10   subpoena to him), he would be willing to withdraw his prior invocation of his Fifth Amendment
11   rights and testify substantively at the upcoming trial. Berse Decl. ¶ 5. Mr. Uchiyama agreed. Id.
12          On January 23, 2020, the parties held a meet and confer to discuss, among other things,
13   the trial subpoenas, witness lists, and deposition designations. Berse Decl. ¶ 6. When told that
14   defendants intended to bring certain witnesses live to testify in response to the trial subpoenas—
15   and apparently concerned about having witnesses answer their questions—DPPs then withdrew
16   several trial subpoenas, including the trial subpoena for Mr. Uchiyama. Ex. B. Nonetheless, Mr.
17   Uchiyama remains on DPPs’ witness list, and on January 30, DPPs exchanged deposition
18   designations, which include designations from Mr. Uchiyama’s Fifth Amendment deposition.
19   Berse Decl. ¶ 8.
20          NCC has notified DPPs that, in light of the fact that they issued a subpoena to Mr.
21   Uchiyama and continue to keep him on their witness list despite purporting to withdraw the
22   subpoena, and have designated Fifth Amendment testimony from Mr. Uchiyama, Mr. Uchiyama
23   was still willing to revoke his Fifth Amendment invocation and testify substantively at trial. Ex.
24   C. NCC has also made it clear that should Plaintiffs agree not to designate Mr. Uchiyama’s
25   deposition testimony and to withdraw him from their witness list, NCC will not call Mr.
26   Uchiyama affirmatively as a witness. DPPs have informed us that they intend to oppose Mr.
27   Uchiyama’s substantive testimony at trial and intend to rely, instead, on Fifth Amendment
28
                    NCC’S MOT. ALLOW SUBSTANTIVE TEST. FROM UCHIYAMA
                    & PRECLUDE EVID. OF HIS PRIOR 5TH AMEND. INVOCATION
                           Case Nos. 3:14-CV-3264-JD; 3:17-MD-2801-JD - 2
      Case 3:17-md-02801-JD Document 1163 Filed 02/24/20 Page 5 of 8




1    invocations.
2                                          LEGAL FRAMEWORK
3            The testimony of relevant witnesses is essential to providing the jury with a full picture of
4    NCC’s case. This testimony is particularly important where a witness is able to provide substantive
5    testimony, after previously having invoked Fifth Amendment rights, and where the testimony would
6    not unduly prejudice the opposing party. See Martinez v. City of Fresno , No. 1:06CV-00233
7    OWW GSA, 2010 WL 761109, at *5 (E.D. Cal. Mar. 3, 2010) (allowing revocation of Fifth
8    Amendment rights and right to testify where the opposing party was not unfairly prejudiced).
9            Fifth Amendment testimony is typically viewed as highly prejudicial, with low probative
10   value. See Allstate Ins. Co. v. James, 845 F.2d 315, 320 (11th Cir. 1988) (finding prior
11   invocation had little probative value when defendants “chose to exercise their Constitutional
12   rights as explained to them upon advice of their attorney”). For this reason, courts have excluded
13   adverse inferences from such testimony. See e.g, TFT-LCD (May 4, 2012), ECF No. 5597 at 6
14   (granting Toshiba’s motion to exclude adverse inferences from a Fifth Amendment deposition,
15   and denying motion to admit evidence that witnesses invoked the Fifth Amendment); See also
16   Final Pretrial Sched. Order, In re TFT-LCD (Flat Panel) Antitrust Litig., No. 07-md-1827-SI
17   (N.D. Cal. July 11, 2013) (“TFT-LCD”), ECF No. 8298 at 5 (“The Court will not allow reference
18   to the Fifth Amendment invocation of witnesses who thereafter withdrew the invocation and
19   testified[.]”).
20           In addition, it is clear that there are instances in which any probative value of the evidence
21   that a witness has invoked their Fifth Amendment privilege “is substantially outweighed by a danger
22   of … unfair prejudice [to Defendant], confusing the issues, misleading the jury, undue delay, [and]
23   wasting time.” Fed. R. Evid. 403; see TFT-LCD Antitrust Litig., No. 07-md-1827, Dkt. 8298; see
24   also Harrell v. DCS Equip. Leasing Corp, 951 F.2d 1453, 1464–65.
25

26
27

28
                       NCC’S MOT. ALLOW SUBSTANTIVE TEST. FROM UCHIYAMA
                       & PRECLUDE EVID. OF HIS PRIOR 5TH AMEND. INVOCATION
                              Case Nos. 3:14-CV-3264-JD; 3:17-MD-2801-JD - 3
      Case 3:17-md-02801-JD Document 1163 Filed 02/24/20 Page 6 of 8




1                                                 ARGUMENT
2    I.     MR. UCHIYAMA SHOULD BE ALLOWED TO TESTIFY SUBSTANTIVELY
            AND WITHDRAW HIS FIFTH AMENDMENT INVOCATION BECAUSE
3           PLAINTIFFS WILL NOT SUFFER UNFAIR OR UNNECESSARY PREJUDICE
            FROM HIS TESTIFYING AT TRIAL.
4
            Having sought Mr. Uchiyama’s appearance at trial, and having learned that Mr.
5
     Uchiyama is willing to appear, DPPs should have to face the consequences of their decisions.
6
            Courts frequently permit witnesses to revoke their Fifth Amendment invocations and
7
     testify substantively where there is no undue prejudice to the opposing party and there are no
8
     indicia of gamesmanship on the part of the revoking party. See Martinez, No. 1:06CV-00233
9
     OWW GSA, 2010 WL 761109, at *5 (granting revocation of Fifth Amendment invocation where
10
     the opposing party had not been “unfairly surprised or prejudiced” and the moving party had not
11
     “gamed the system”). DPPs simply cannot prove any gamesmanship by NCC, nor can they
12
     identify any undue prejudice. Indeed, to the extent there is gamesmanship, it is on the part of
13
     DPPs. And, to the extent DPPs would be prejudiced by Mr. Uchiyama’s withdrawal of his Fifth
14
     Amendment invocation, it is prejudice of their own making.
15
            Moreover, the extensive discovery in this case reduces any prejudice, if any, to Plaintiffs.
16
     Plaintiffs have had the opportunity to review substantial discovery: NCC has produced hundreds
17
     of thousands of documents, and Plaintiffs have taken dozens of depositions of representatives
18
     from each party, including Mr. Uchiyama’s Fifth Amendment deposition. Cf. SEC v. Graystone
19
     Nash, Inc., 25 F.3d 187, 190 (explaining that invocation of the Fifth Amendment can mask the
20
     underlying facts and deprive litigation “of a source of information that might conceivably be
21
     determinative in a search for the truth”).
22
            At the end of the day, it is Plaintiffs who elected to subpoena Mr. Uchiyama and place
23
     him on their witness list. In light of Plaintiffs’ decision, it would be wrong for the jury to hear
24
     his invocations instead of his testimony.
25

26
27

28
                     NCC’S MOT. ALLOW SUBSTANTIVE TEST. FROM UCHIYAMA
                     & PRECLUDE EVID. OF HIS PRIOR 5TH AMEND. INVOCATION
                            Case Nos. 3:14-CV-3264-JD; 3:17-MD-2801-JD - 4
         Case 3:17-md-02801-JD Document 1163 Filed 02/24/20 Page 7 of 8



     II.     THE COURT SHOULD EXCLUDE REFERENCES TO MR. UCHIYAMA’S
1            FIFTH AMENDMENT INVOCATION BECAUSE THE DANGER OF UNFAIR
             PREJUDICE TO DEFENDANT SUBSTANTIALLY OUTWEIGHS THE
2            PROBATIVE VALUE OF THE WITHDRAWN FIFTH AMENDMENT
             INVOCATION.
3
             For the same reasons, the Court should also exclude evidence of Mr. Uchiyama’s Fifth
4
     Amendment invocation from trial. Because he is willing to present his live, substantive
5
     testimony, the danger of unfair prejudice to Defendant that would arise from telling the jury of
6
     his prior invocation substantially outweighs any probative value to be gained.3 See Fed. R. Evid.
7
     403.
8
             Courts have noted that any potential probative value of Fifth Amendment invocations, if
9
     any, is significantly limited where the witness subsequently testified substantively. See Harrell,
10
     951 F.2d at 1465 (explaining that invoking the privilege is “an ambiguous response” and that
11
     probative value is further reduced when a witness subsequently answers the questions). On the
12
     other hand, it is also likely that a jury presented with Mr. Uchiyama’s decision to exercise his
13
     Fifth Amendment right may misunderstand or “attach undue weight” to his decision to do so.
14
     See Harrell, 951 F.2d at 1464–65 (finding that prejudicial effect of admission of prior invocation
15
     evidence—even when that invocation was improper—outweighs probative value in light of later
16
     substantive deposition). For this reason, courts in this district have excluded adverse inferences
17
     where the witnesses have withdrawn their Fifth Amendment invocations in similar
18
     circumstances. See, e.g, TFT-LCD (May 4, 2012), ECF No. 5597 at 6 (granting Toshiba’s
19
     motion to exclude adverse inferences from a Fifth Amendment deposition, and denying motion
20
     to admit evidence that witnesses invoked the Fifth Amendment); TFT-LCD (July 11, 2013), ECF
21
     No. 8298 at 5 (“The Court will not allow reference to the Fifth Amendment invocation of
22
     witnesses who thereafter withdrew the invocation and testified[.]”). This court should do the
23
     same and exclude evidence of Mr. Uchiyama’s prior Fifth Amendment invocation. In the
24
     alternative, NCC requests an instruction that Mr. Uchiyama was willing to come testify
25

26
     3
      Should it become necessary, NCC reserves the right to challenge both specific questions asked
27   of Mr. Uchiyama at his deposition and specific adverse inferences that Plaintiffs argue should be
     drawn from that testimony.
28
                    NCC’S MOT. ALLOW SUBSTANTIVE TEST. FROM UCHIYAMA
                    & PRECLUDE EVID. OF HIS PRIOR 5TH AMEND. INVOCATION
                           Case Nos. 3:14-CV-3264-JD; 3:17-MD-2801-JD - 5
      Case 3:17-md-02801-JD Document 1163 Filed 02/24/20 Page 8 of 8




1    substantively live, but DPPs chose to use the Fifth Amendment deposition instead.
2                                           CONCLUSION
3           For the foregoing reasons, NCC’s Motion should be granted.
4
            Dated: February 24, 2020             PAUL, WEISS, RIFKIND, WHARTON &
5
                                                 GARRISON LLP
6
                                                 By: /s/ Joseph J. Bial
7
                                                 PAUL, WEISS, RIFKIND, WHARTON &
8                                                GARRISON LLP
                                                 Charles F. Rule (admitted pro hac vice)
9
                                                 Joseph J. Bial (admitted pro hac vice)
10                                               Eric R. Sega (admitted pro hac vice)
                                                 2001 K Street, NW
11                                               Washington, DC 20006
                                                 Telephone: (202) 223-7300
12                                               Facsimile: (202) 223-7420
                                                 rrule@paulweiss.com
13
                                                 jbial@paulweiss.com
14                                               esega@paulweiss.com

15                                               PAUL, WEISS, RIFKIND, WHARTON &
                                                 GARRISON LLP
16                                               Roberto Finzi (admitted pro hac vice)
17                                               Farrah R. Berse (admitted pro hac vice)
                                                 Johan E. Tatoy (admitted pro hac vice)
18                                               1285 Avenue of the Americas
                                                 New York, NY 10019
19                                               Telephone: (212) 373-3000
                                                 Facsimile: (212) 757-3990
20                                               rfinzi@paulweiss.com
21                                               fberse@paulweiss.com
                                                 jtatoy@paulweiss.com
22
                                                 KAUFHOLD GASKIN LLP
23                                               Steven Kaufhold (SBN 157195)
                                                 388 Market Street, Suite 1300
24                                               San Francisco, CA 94111
25                                               Telephone: (415) 445-4621
                                                 Facsimile: (415) 874-1071
26                                               skaufhold@kaufholdgaskin.com

27                                               Counsel for Defendant Nippon Chemi-Con Corp.
28
                    NCC’S MOT. ALLOW SUBSTANTIVE TEST. FROM UCHIYAMA
                    & PRECLUDE EVID. OF HIS PRIOR 5TH AMEND. INVOCATION
                           Case Nos. 3:14-CV-3264-JD; 3:17-MD-2801-JD - 6
